Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Applicant’s amendment filed on September 29, 2022 is acknowledged. Claims 1-42 are currently pending.  Claim 38 has been amended. Claims 1-37 were previously withdrawn as they are drawn to a non-elected invention.  Claims 38-42 are currently under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on May 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
					Objections Withdrawn
3.	In view of Applicant’s amendments, the objection to claims 38-42 are for having informalities is withdrawn. 
Rejections Withdrawn
4.	In view of the new rejections, as set forth below, the rejection to claims 38-42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GlaxoSmithKline (US Patent 10,093,722; PGPUB 2017/0362309) in view of Rajput et al (J Zhejiang Univ Sci B 2007 8(3):153-161) is withdrawn.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 39-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amalfitano et al., WO 2013/082298 A2; Filed 11/30/11, and further in view of Rajput et al., Journal of Zhejiang University SCIENCE B, 2007; 8(3):153-161 (previously provided).
Independent claim 38 is drawn to a method of eliciting an immune response in a mammal, comprising administering an effective amount of a composition comprising a lyophilized polypeptide comprising the amino acid sequence set forth in any one of SEQ ID NOs: 185-194; a saponin adjuvant; and a stabilizer selected from the group consisting of sorbitol, mannitol, starch, dextran, sucrose, trehalose, lactose, and glucose; wherein the composition does not comprise formaldehyde and wherein the method comprises administering at least two doses of the composition to the mammal. 
Amalfitano teaches methods to generate rapid immune responses. The method comprises intramuscularly (page 26, line 4; meets claim 42) administering a composition comprising peptides effective in one or multiple doses continued or intermittent depending upon the recipient’s physiological condition and other factors known to skilled practitioners (see page 25, lines 17-18; page 26, line 1) as well continuously over a preselected period of time or may be in series spaced doses (see page 26, lines 3; partially meeting dosage limitations of claims 39-41).  Said composition further comprises polyols such as mannitol and sorbitol and other pharmaceutically acceptable agents (see page 25, lines 7-10). Finally, the active ingredients may be in powder form obtained by lyophilization (see page 27, lines 1-4). Amalfitano teaches that the peptide has 100% amino acid sequence identity to the claims SEQ ID NO: 186 (see SCORE result).

    PNG
    media_image1.png
    168
    263
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    559
    media_image2.png
    Greyscale




Proceed to the next page.


    PNG
    media_image3.png
    350
    558
    media_image3.png
    Greyscale

(the preceding paragraphs meets limitations of claim 38).
Amalfitano do not specifically teach the use of a saponin adjuvant. 
Rajput teaches the adjuvant effects of saponins on animal immune responses. Specifically, saponin based adjuvants have the ability to stimulate the cell mediated immune system as well as enhances antibody production and has an advantage where only a low dose is needed for adjuvant activity.
It would have been obvious before the effective filing date of the presently claimed invention to employ an adjuvant from the genera Saponaria as suggested by Rajput with a reasonable expectation of success. This modification may be viewed as the substitution of particular adjuvant which were known and suggested in the art for its ability to stimulate the cell mediated immune system, enhance antibody production and only a low dose is needed for adjuvant activity as suggested. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for increasing an immune response in mammals. 
As it pertains to the limitations of claims 39-41, specifically when the two doses of the composition are to be administered, the Office takes the positions that limitations such as when administration is to occur is viewed as a limitation of optimizing experimental parameters. This is evidenced by Amalfitano who teaches that the methods to generate rapid immune responses is accomplished effectively in one or multiple doses continued or intermittent dosing depending upon the recipient’s physiological condition and other factors known to skilled practitioners.
Accordingly, the subject matter of the pending claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

6.	Claims 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castado, WO 2012/163811 A1; Filed 5/27/11, and further in view of in view of Kang et al., 2010 Poultry Science, 2010; 89:1167-1170, and further in view of Rajput et al., Journal of Zhejiang University SCIENCE B, 2007; 8(3):153-161 (provided previously).
Independent claim 38 is drawn to a method of eliciting an immune response in a mammal, comprising administering an effective amount of a composition comprising a lyophilized polypeptide comprising the amino acid sequence set forth in any one of SEQ ID NOs: 185-194; a saponin adjuvant; and a stabilizer selected from the group consisting of sorbitol, mannitol, starch, dextran, sucrose, trehalose, lactose, and glucose; wherein the composition does not comprise formaldehyde and wherein the method comprises administering at least two doses of the composition to the mammal. 
Castado teaches methods of administering an immunogenic composition comprising a polypeptide and a pharmaceutically acceptable excipient. Said composition further comprises an adjuvant (see paragraph 075). The preparation may be administered intramuscularly to treat a mammal. The composition may be administered as a single dose or may also be co-administered at the same time or at different times (i.e. 1-2 weeks after initial) administration. In addition to a single route of administration, two different routes of administration may be used (see paragraph 078). Moreover, the adjuvant will be used to reconstitute the lyophilized immunogenic composition.
Castado teaches that their peptide has 100% amino acid sequence identity to the polypeptide represented by SEQ ID NO: 185-194 (see SCORE result).

    PNG
    media_image4.png
    202
    330
    media_image4.png
    Greyscale



Proceed to the next page.

SEQ ID NO 185:

    PNG
    media_image5.png
    411
    554
    media_image5.png
    Greyscale






Proceed to the next page.




SEQ ID NO: 186:
 
    PNG
    media_image6.png
    718
    554
    media_image6.png
    Greyscale


Proceed to the next page.
SEQ ID 187:

    PNG
    media_image7.png
    654
    554
    media_image7.png
    Greyscale



Proceed to the next page.


    PNG
    media_image8.png
    120
    552
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    384
    883
    media_image9.png
    Greyscale

SEQ ID NO 188: 

    PNG
    media_image10.png
    296
    549
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    61
    564
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    709
    555
    media_image12.png
    Greyscale

SEQ ID NO 189:

    PNG
    media_image13.png
    66
    560
    media_image13.png
    Greyscale

 
    PNG
    media_image14.png
    722
    551
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    118
    556
    media_image15.png
    Greyscale

SEQ ID NO: 190

    PNG
    media_image16.png
    780
    548
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    350
    554
    media_image17.png
    Greyscale

SEQ ID NO: 191	

    PNG
    media_image18.png
    355
    559
    media_image18.png
    Greyscale


Proceed to the next page.

    PNG
    media_image19.png
    712
    563
    media_image19.png
    Greyscale

SEQ ID NO: 192 

    PNG
    media_image20.png
    80
    580
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    725
    552
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    69
    602
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    357
    566
    media_image23.png
    Greyscale

SEQ ID NO: 193

    PNG
    media_image24.png
    411
    553
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    779
    569
    media_image25.png
    Greyscale


SEQ ID NO: 194

    PNG
    media_image26.png
    845
    549
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    355
    557
    media_image27.png
    Greyscale

Castado does not specifically teach that the administration of the claimed effective amount of a composition comprises the particular saponin adjuvant nor does it teach that the composition comprises a stabilizer selected from the group consisting of sorbitol, mannitol, starch, dextran, sucrose, trehalose, lactose and glucose. 
Rajput teaches the adjuvant effects of saponins on animal immune responses. Specifically, saponin based adjuvants have the ability to stimulate the cell mediated immune system as well as to enhance antibody production and have the advantage that only a low dose is needed for adjuvant activity.
Moreover, Kang teaches that four conventional vaccine stabilizer formulations containing a disaccharide, such as lactose, trehalose, or sucrose, and new formulations containing sorbitol were tested for their efficacy in stabilization. Kang further teaches that the study demonstrated that the addition of sorbitol to a sucrose or trehalose formulation resulted in further enhancement of storage stability of a lyophilized IgG1 antibody. Dextran protected the activity of a lyophilized mouse monoclonal antibody during storage. Glucose was shown to inhibit gamma irradiation-induced fragmentation of humanized monoclonal antibodies (see page 19). Either trehalose or sorbitol can inhibit IgG aggregation during spray drying (see page 20).
It would have been obvious before the effective filing date of the presently claimed invention to employ an adjuvant from the genera Saponaria as suggested by Rajput with a reasonable expectation of success. This modification may be viewed as the substitution of particular adjuvant which were known and suggested in the art for its ability to stimulate the cell mediated immune system as well as to enhance antibody production and have the advantage that only a low dose is needed for adjuvant activity as suggested. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for increasing an immune response in mammals.
Further, it would have been obvious before the effective filing date of the presently claimed invention to employ a stabilizer from the genera polyols as suggested by Kang with a reasonable expectation of success. This modification may be viewed as the substitution of particular stabilizer as generally taught by Ward with a reasonable expectation of success. It would be obvious to substitute a conventional vaccine stabilizer from Kang containing a disaccharide, such as lactose, trehalose, or sucrose because lyophilization is often used to stabilize various virus vaccines and a lyophilized product should be stable, efficacious, and safe. Therefore, vaccine stabilization requires appropriate stabilizers to prevent inactivation of the vaccine under environmental stress, such as elevated temperature. The thermostability of vaccines has been studied with a variety of compounds including carbohydrates, amino acids, and peptides. Most common stabilizer formulations include disaccharides such as sucrose, lactose, maltose, and trehalose or sugar alcohols such as sorbitol and mannitol, which are effective in stabilizing lyophilized products (see introduction).
Finally, as it pertains to the limitations of claims 39-41 regarding when the dose of the two composition is to be administered, the Office takes the positions that limitations such as when administration is to occur are being viewed as limitations of optimizing experimental parameters. This is evidenced by Amalfitano who teaches that the methods to generate rapid immune responses is accomplished by administering a composition comprising the claimed peptides can be done effectively in one or multiple doses continued or intermittent depending upon the recipient’s physiological condition and other factors known to skilled practitioners.
Accordingly, the subject matter of the pending claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

7.	Claims 38-39 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al., WO 98/59053; Published: 12/30/98, in view of Kang et al., 2010 Poultry Science, 2010; 89:1167-1170, and further in view of Rajput et al., Journal of Zhejiang University SCIENCE B, 2007; 8(3):153-161 (provided previously).
Independent claim 38 is drawn to a method of eliciting an immune response in a mammal, comprising administering an effective amount of a composition comprising a lyophilized polypeptide comprising the amino acid sequence set forth in any one of SEQ ID NOs: 185-194; a saponin adjuvant; and a stabilizer selected from the group consisting of sorbitol, mannitol, starch, dextran, sucrose, trehalose, lactose, and glucose; wherein the composition does not comprise formaldehyde and wherein the method comprises administering at least two doses of the composition to the mammal. 
Ward et al. teach molecules in accordance with the present invention that are capable of eliciting an immune response in a mammal (see page 10, lines 19-20).  Said molecule is a polypeptide comprising SEQ ID NO: 185 (see Figure 6 and attached STIC result).

    PNG
    media_image28.png
    198
    392
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    89
    568
    media_image29.png
    Greyscale




Proceed to the next page.

    PNG
    media_image30.png
    348
    544
    media_image30.png
    Greyscale

The formulations for use may be prepared in conjunction with several different adjuvants (see page 11, lines 8-9). The pharmaceutical composition is adapted for administration intramuscularly (see page 13, lines 15-31; meets claim 42).  Moreover, the composition may be presented in a multi-dose container and may be stored in a freeze-dried (lyophilized) condition and may contain stabilizing agents (see page 15, lines 30-31 and page 16, lines 1, 6-7; preceding paragraph partially meets limitations of claim 38). Finally, Ward teaches that 3 doses were administered on days 0, 20 and 35 (see page 43; meeting claim 39). 
Ward does not specifically teach that the administration of the claimed effective amount of a composition comprises the particular saponin adjuvant nor does it teach that the composition comprises a stabilizer selected from the group consisting of sorbitol, mannitol, starch, dextran, sucrose, trehalose, lactose and glucose. 
Rajput teaches the adjuvant effects of saponins on animal immune responses. Specifically, saponin based adjuvants have the ability to stimulate the cell mediated immune system as well as enhances antibody production and has an advantage where only a low dose is needed for adjuvant activity.
Moreover, Kang teaches that four conventional vaccine stabilizer formulations containing a disaccharide, such as lactose, trehalose, or sucrose, and new formulations containing sorbitol were tested for their efficacy in stabilizing a new attenuated. Kang further teaches that a study demonstrated that the addition of sorbitol to a sucrose or trehalose formulation resulted in further enhancement of storage stability of a lyophilized IgG1 antibody. Dextran protected the activity of a lyophilized mouse monoclonal antibody during storage. Glucose was shown to inhibit gamma irradiation-induced fragmentation   of humanized monoclonal antibodies (see page 19). Either trehalose or sorbitol can inhibit IgG aggregation during spray drying (see page 20).
It would have been obvious before the effective filing date of the presently claimed invention to employ an adjuvant from the genera Saponaria as suggested by Rajput with a reasonable expectation of success. This modification may be viewed as the substitution of particular adjuvant which were known and suggested in the art for its ability to stimulate the cell mediated immune system, enhance antibody production and only a low dose is needed for adjuvant activity as suggested. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for increasing an immune response in mammals. 
Further, it would have been obvious before the effective filing date of the presently claimed invention to employ a stabilizer from the genera polyols as suggested by Kang with a reasonable expectation of success. This modification may be viewed as the substitution of particular stabilizer as generally taught by Ward with a reasonable expectation of success. It would be obvious to substitute a conventional vaccine stabilizer from Kang containing a disaccharide, such as lactose, trehalose, or sucrose because lyophilization is often used to stabilize various virus vaccines and a lyophilized product should be stable, efficacious, and safe. Therefore, vaccine stabilization requires appropriate stabilizers to prevent inactivation of the vaccine under environmental stress, such as elevated temperature. The thermostability of vaccines has been studied with a variety of compounds including carbohydrates, amino acids, and peptides. Most common stabilizer formulations include disaccharides such as sucrose, lactose, maltose, and trehalose or sugar alcohols such as sorbitol and mannitol, which are effective in stabilizing lyophilized products (see introduction).
Accordingly, the subject matter of the pending claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
	Conclusion
8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        November 16, 2022


/BRIAN GANGLE/Primary Examiner, Art Unit 1645